Citation Nr: 1136188	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for disability of the lumbar spine, claimed as the result of treatment (spinal decompression) received from a VA medical facility in May 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the claims file has been subsequently transferred to the RO in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record.

The Board parenthetically notes that this case was remanded in July 2010 so that additional VA treatment records could be obtained, and an addendum medical opinion could be obtained.  The Board finds that the requested development has been completed.  Additional VA treatment records have been obtained, and the Veteran was afforded a July 2010 VA examination and opinion.  A June 2011 supplemental statement of the case was issued.  The case is once again before the Board.     


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran does not have any additional disability of the lumbar spine caused by VA medical treatment.




CONCLUSION OF LAW

The criteria for benefits under the provisions of 38 U.S.C.A. § 1151 for disability of the lumbar spine, claimed as the result of treatment (spinal decompression) received from a VA medical facility in May 2006 are not met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.361 (2010).
. 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The Board acknowledges that the Veteran was not provided with specific Dingess requirements, with respect to his claim, nevertheless as his claim is being denied information regarding a disability rating and effective date is not pertinent. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all identified and relevant VA treatment records.  The Veteran also submitted personal and lay statements in support of his claim.  He has not identified any outstanding evidence.

Next, a specific VA examination and opinion were obtained in July 2008 and July 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2008 and July 2010 VA examinations provide sufficient detail to decide the Veteran's claim.  The Board notes that the July 2010 BVA remand found that the July 2008 VA examination did not sufficiently address whether the Veteran suffered additional disability as a result of his May 2006 lumbar decompression.  The subsequent July 2010 VA examination and opinion were obtained to address this information.  Both VA examiners considered all the pertinent evidence of record, to include his history and provided rationale for the opinions provided.  

The Board notes that its July 2010 provided a two part question to the VA examiner, and that the July 2010 opinion does not appear to have addressed the second question.  However, a response to the second question was only necessary if it was determined that the May 2006 treatment resulted in additional disability.  As will be discussed in greater detail below, the July 2010 examiner clearly determined that there was no additional disability resulting from the May 2006 treatment.  Substantial compliance with the Board's July 2010 Remand was met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).   The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the 1151 issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  1151 Claim

The Veteran is claiming entitlement to compensation under 38 U.S.C.A. § 1151.  He essentially contends that he incurred additional disability of the lumbar spine as the result of treatment (spinal decompression) received from a medical facility in May 2006.  See BVA Hearing Transcript (T.) at 6.  He argues that errors were made during the procedure that caused increased pain.  Id.  VA treatment records reflect that the Veteran underwent additional decompression surgery in November 2008.  He essentially argues that the May 2006 surgery worsened, rather than alleviated his back problems.  

In pertinent part, the current version of 38 U.S.C.A. § 1151 reads as follows:

(a)  Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and -
	
 (1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

After a review of the evidence, the Board finds that entitlement to benefits under 38 U.S.C.A. § 1151 is not warranted.

VA treatment records preceding the Veteran's May 2006 lumbar decompression surgery noted complaints of longstanding back pain.  See April 2006 VA treatment record.  The Veteran was scheduled for lumbar depression.  A May 23, 2006 record reflects that the Veteran provided informed consent for the scheduled lumbar decompression.  The signing practitioner noted that all relevant aspects of the proposed treatment/procedure and its alternatives had been discussed with the patient (or surrogate) in a language that they could understand, the patient (or surrogate) demonstrated comprehension of the discussion, the patient (or surrogate) was given an opportunity to ask questions, he did not use threats, inducements, misleading information or make any attempt to coerce the patient/surrogate to consent to this treatment/procedure and the patient (or surrogate) was offered the opportunity to review a printed copy of the consent form.  A document was shortly thereafter signed by the Veteran affirming these contentions. 

A treatment note following the first back surgery indicated that the Veteran was doing well and that his previous back pain was gone.  See June 1, 2006 VA Neurosurgery note.  A VA treatment note dated June 19, 2006, reflects that the Veteran was very pleased with the results, had no further discomfort, was ambulating well and his wound was healing nicely.  However, the Veteran began to once again complain of back pain in July 2006.  See July 25, 2006 VA treatment record.  A February 2008 VA treatment note reflected complaints by the Veteran that his pain was worse than before his last surgery.  A May 2008 VA treatment record reflected that the Veteran would likely benefit from surgery.  

The Veteran underwent a second decompression surgery in November 2008. Informed consent was obtained.  Following surgery, the Veteran's wound became infected.  See December 9, 2008 VA treatment note.  It was recommended that the Veteran be admitted for IV antibiotics.  However, he refused since his son had just passed away and he was unable to be away from his wife.  He was prescribed Zyvox therapy instead.  The Veteran continues to complain of significant lumbar spine pain. 


In July 2008, the Veteran was afforded a VA examination to determine whether there was evidence of negligence, carelessness, lack of proper skill, or error in judgment by VA in its treatment of his lumbar spine disorder.  After a physical examination, interview of the Veteran, and review of the claims file, the examiner indicated that the Veteran had spinal stenosis which underwent decompression.  He stated that the decompression resulted in resolution of the symptoms however, the Veteran subsequently developed radicular-type symptoms in the right lower extremity, which the main sensation is the pain.  He noted that the Veteran did not have any obvious weakness and no deep tendon reflex asymmetry.  As a result, he determined that this would not be considered radiculopathy.  The VA examiner indicated that the Veteran had degenerative disc disease, as well as spinal stenosis and has been seen multiple times.  The VA examiner stated that he was in agreement with the treatment plan that had been conducted and did not feel like there was any carelessness, negligence, lack of proper skill, error in judgment or fault on the part of the VA.  

Another VA examination and opinion were obtained in July 2010.  The VA examiner considered the Veteran's history and conducted a physical examination. He opined that "I would not indicate that the [Veteran] has an increased disability secondary to his 2006 surgery.  He had another decompression surgery with recurrent disc herniation.  Standard of care in this situation would be decompression and fusion, however, he just had 2 decompressions with discectomies but continues to have recurrent disc herniations as is typical of the etiology of this disease and nature history." 

A critical inquiry under 38 U.S.C.A. § 1151 is whether additional disability resulted from VA medical treatment.  The Board has considered the Veteran and his family's consistent contentions that the Veteran was improperly treated and now suffers from additional disability as a result of his VA surgeries. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran incurred additional disability of the lumbar spine as a result of his VA treatment.  The VA medical records show that the Veteran underwent two lumbar decompression surgeries to treat his lumbar spine.  There is no competent evidence that the Veteran developed an additional disability as a result of the treatment he received from VA.  

On the contrary, the July 2010 VA examiner clearly determined that the Veteran did not suffer from increased disability secondary to his 2006 surgery.  He noted that the standard of care had been followed.  Crucially, although he had to undergo a second surgery in 2008, he explained that recurrent disc herniations were typical of the etiology of this disease and nature history.  Put another way, the nature of the Veteran's back disability (spinal stenosis) made him susceptible to recurrent disc herniations whether or not he had surgeries.  It is just the unfortunate nature of that disability.  

Moreover, assuming arguendo that the Veteran did suffer additional disability following the May 2006 VA treatment,  the Board finds the weight of the evidence does not establish that the Veteran's "increased back pain" was due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  The July 2008 opinion clearly addressed this question.  

The Veteran has not provided any competent medical evidence in support of his claim establishing that he suffered increase disability of the lumbar spine that was due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  He has provided statements in support of his claim, and these statements are probative to the question of whether his conditions arose or worsened in conjunction with VA surgery.  The Veteran is clearly competent to state that he experienced increased pain following the surgery.  However, the question of whether the surgery resulted in additional disability is purely a medical question that is beyond his competence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Moreover, the Board finds the July 2010 VA examiner's opinion to be most probative as to whether the Veteran suffered from additional disability following his 2006 surgery.  



ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for a lumbar spine disorder, claimed as the result of treatment (spinal decompression) received from a VA medical facility in May 2006 is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


